Filed 9/30/21 Davis v. Sacramento River Cats Baseball Club CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 LAMBERT DAVIS,                                                                                C092384

                    Plaintiff and Appellant,                                          (Super. Ct. No.
                                                                                34201700210406CUDFGDS)
           v.

 SACRAMENTO RIVER CATS
 BASEBALL CLUB, LLC,

                    Defendant and Respondent.




         Plaintiff Lambert Davis sued defendant Sacramento River Cats Baseball Club,
LLC (River Cats) raising several causes of action arising out of the River Cats’s conduct
-- the River Cats’s employees posted a sign in the visiting player clubhouse asserting
Davis was a ticket scalper and displaying an unredacted image of his driver’s license.
The River Cats brought a special motion to strike all of Davis’s causes of action pursuant




                                                             1
to Code of Civil Procedure1 section 425.16. The trial court granted the motion, dismissed
the complaint, and awarded the River Cats attorney fees. We previously remanded the
matter for the trial court to exercise its discretion in deciding whether the River Cats were
excused for the untimely filing of the motion to strike. (Davis v. Sacramento River Cats
Baseball Club, LLC (Sept. 19, 2019, C086840) [nonpub. opn.].) Upon remand, the trial
court decided the timeliness issue in the River Cats’s favor.
          In Davis’s second appeal, which is the one before us now, he contends the trial
court erred at both stages of the section 425.16 analysis in that his causes of action did
not arise out of protected activity and he made a prima facie showing of success on the
merits. He further contends the trial court’s attorney fee award was erroneous. We
affirm.
                     FACTUAL AND PROCEDURAL BACKGROUND2
          Davis filed the operative complaint alleging four causes of action arising out of the
same set of operative facts: 1) defamation; 2) invasion of privacy; 3) interference with
prospective business; and 4) a violation of the Unruh Civil Rights Act.3 As relevant here,
Davis alleged he operates a cheesecake business and trades his cheesecakes to the River
Cats’s visiting players in exchange for tickets to baseball games. Davis picks up the
tickets at the ticket office after showing his driver’s license. On one occasion, in June
2015, when Davis picked up tickets left for him by a visiting player, box office manager
John Krivacic made a copy of his driver’s license, showed it to his manager Jeff Savage,



1      Further section references are to the Code of Civil Procedure unless otherwise
indicated.
2      Davis’s request for judicial notice of the reporter’s transcript from the hearing on
the River Cats’s special motion to strike that was prepared and filed with this court in
connection with his prior appeal is granted. (Evid. Code, § 452, subd. (d).)
3         Civil Code section 51.

                                                2
and sent it to the baseball operations manager Daniel Emmons. Krivacic told both
Emmons and Savage that plaintiff was a ticket scalper and further instructed Emmons to
post a sign in the visitor clubhouse warning of Davis. Emmons posted the sign, which
included an image of Davis’s unredacted driver’s license and a handwritten note
providing: “ ‘THIS PERSON GOES BY “WAYNE DAVIS” AND IS A TICKET
SCALPER. PLEASE DO NOT REQUEST TICKETS FOR HIM. HE SCAMS
PEOPLE. THANKS!’ ” Davis disputes the truth of the handwritten note and does not go
by the name Wayne. Davis did not learn about the sign until he was contacted as part of
the investigation into another legal matter.
       The River Cats filed a special motion to strike pursuant to section 425.16, seeking
to strike Davis’s entire complaint. The River Cats argued the conduct giving rise to
Davis’s claims was the River Cats’s warning to visiting team players that Davis was a
suspected ticket scalper. This conduct, the River Cats argued, was a statement made in
connection with a public issue, thus falling under the ambit of activity subject to a special
motion to strike under section 425.16. Further, because Davis cannot show he will
prevail on his claims, the River Cats argued the proper remedy was to strike the entirety
of Davis’s complaint.
       Davis opposed the River Cats’s special motion to strike. He argued the speech at
issue was not protected because it constituted commercial speech and was illegal.
Relying predominantly on the evidence attached to the River Cats’s motion, Davis argued
the River Cats’s motion should be denied because the River Cats could not prove the
affirmative defenses to his defamation cause of action.
       The trial court found the River Cats’s conduct of posting the warning was
protected activity under section 425.16, subdivision (e)(4) as a communication between
interested parties related to matters of consumer protection. It further found Davis failed
to show he could prevail on the merits of his causes of action because he did not cite to
evidence supporting his claims of relief but instead argued the River Cats’s evidence was

                                               3
insufficient. Thus, the trial court granted the River Cats’s special motion to strike each
one of Davis’s causes of action. The court later denied Davis’s motion for
reconsideration because the new evidence relied upon in that motion was available for
Davis to present in his opposition to the special motion to strike. As part of the court’s
judgment of dismissal, it ordered Davis to pay $19,163.00 in attorney fees.
       Davis thereafter appealed arguing the special motion to strike was untimely, and
that the court erred by finding Davis did not make a prima facie showing of relief on his
causes of action and by awarding attorney fees. We remanded the matter for the trial
court to consider whether the River Cats had timely filed its special motion to strike
under section 425.16. (Davis, supra, C086840.) After consideration of that issue, the
trial court exercised its discretion to permit the late filing of the River Cats’s special
motion to strike and reaffirmed its prior ruling.
       Davis appeals.
                                        DISCUSSION
                                               I
                                        Section 425.16
       In applying section 425.16, subdivision (b)(1), a court generally is required to
engage in a two-step process. “First, the defendant must establish that the challenged
claim arises from activity protected by section 425.16.” (Baral v. Schnitt (2016) 1
Cal.5th 376, 384; see Jackson v. Mayweather (2017) 10 Cal.App.5th 1240, 1250 [moving
party has the burden on the first prong].) “If the defendant makes the required showing,
the burden shifts to the plaintiff to demonstrate the merit of the claim by establishing a
probability of success.” (Baral, at p. 384; see Jackson, at p. 1251 [opposing party has the
burden on the second prong].)




                                               4
                                              A
               Davis’s Challenge To The Trial Court’s Finding His Causes
                  Of Action Arose Out Of Protected Activity Is Precluded
       This is the second time we have entertained an appeal in this case. The first time,
we remanded the matter for the trial court to consider whether the River Cats had timely
brought their special motion to strike pursuant to section 425.16. (Davis, supra,
C086840.) We did so without deciding the merits of Davis’s remaining claims that the
trial court erroneously granted the River Cats’s special motion to strike because Davis
made a prima facie showing of relief on the merits and that the trial court improperly
awarded the River Cats attorney fees. (Ibid.) Upon remand, the trial court excused the
River Cats’s delay in filing the special motion to strike.
       The River Cats argue Davis is limited in this appeal to challenging the trial court’s
decision on three grounds -- timeliness, success on the merits, and attorney fees --
because those were the grounds addressed on remand or preserved by Davis’s first
appeal. Thus, according to the River Cats, Davis is precluded from challenging the trial
court’s finding regarding the nature of the speech at issue because Davis did not
challenge that finding in his first appeal. We agree.
       In Rincon, the appellate court concluded the appellants could not raise issues on
remand or in a second appeal they could have raised in their first appeal but did not.
(Rincon EV Realty LLC v. CP III Rincon Towers, Inc. (2019) 43 Cal.App.5th 988, 1001-
1004.) To the extent those issues were relevant, the trial court’s initial findings were
binding because the “findings were grounds for [the trial court’s] decision that
[appellants] did not challenge in their first appeal.” (Id. at p. 1005.) Similarly, a
defendant who challenged his criminal sentence on one ground in the first appeal was
precluded from challenging the same sentence on different grounds in a second appeal, if
that challenge could have been brought in the first appeal and was not encompassed in
the remand order. (People v. Murphy (2001) 88 Cal.App.4th 392, 397.)

                                              5
       Here, in his first appeal, Davis did not challenge the trial court’s finding that his
causes of action arose from protected activity. Our remand order was limited to the trial
court addressing only the timeliness of the River Cats’s special motion to strike and did
not reopen the question Davis addresses for the first time in his second appeal. (Davis,
supra, C086840.) Thus, Davis is precluded from challenging the trial court’s ruling
related to the nature of the River Cats’s conduct in his second appeal.
                                              B
                   Davis Cannot Demonstrate Trial Court Error At The
                       Second Stage Of The Section 425.16 Analysis
       Davis contends the trial court erred at the second stage of the section 425.16
analysis by finding he had no probability of success on his defamation, invasion of
privacy, and Unruh Civil Rights causes of action. Davis does not challenge the trial
court’s finding he could not prevail on his business interference cause of action.
       To meet the second prong of the section 425.16 analysis, the party opposing the
motion has the burden to establish that the elements of the challenged claim(s) are
“ ‘supported by a sufficient prima facie showing of facts to sustain a favorable judgment
if the evidence submitted by the [party opposing the motion] is credited.’ ” (Oasis West
Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 820; accord, Soukup v. Law Offices of
Herbert Hafif (2006) 39 Cal.4th 260, 269, fn. 3.) In making this showing, the party
opposing the motion cannot rely solely on the allegations in the complaint, but must
present evidence that would be admissible at trial. (Alpha & Omega Development, LP v.
Whillock Contracting, Inc. (2011) 200 Cal.App.4th 656, 664; Tuchscher Development
Enterprises, Inc. v. San Diego Unified Port Dist. (2003) 106 Cal.App.4th 1219, 1237.)
The court accepts as true the evidence from the party opposing the motion and evaluates
the moving party’s evidence only to determine if it has defeated the opposing party’s
evidence as a matter of law. (Soukup, at p. 269, fn. 3.) Regardless of who bears the
burden of proof regarding affirmative defenses, the court must determine whether a

                                              6
plaintiff can establish a prima facie case of prevailing, or whether a defendant has
defeated a plaintiff’s evidence as a matter of law. (Dickinson v. Cosby (2017) 17
Cal.App.5th 655, 683.)
       We review the trial court’s ruling on an anti-SLAPP motion de novo. (Oasis West
Realty, LLC v. Goldman, supra, 51 Cal.4th at p. 820.) “An appealed judgment is
presumed correct, and the appellant must affirmatively demonstrate error.” (Rayii v.
Gatica (2013) 218 Cal.App.4th 1402, 1408.)
       Davis argues the trial court erred because it discounted his request to consider the
evidence submitted by the River Cats as supporting his causes of action. That is not what
the trial court did. The court took issue with Davis’s failure to demonstrate which
evidence supported his prima facie showing for relief on each element of his causes of
action. Indeed, Davis argued in his opposition as it relates to the merits of his causes of
action only that the River Cats’s affirmative defenses to the defamation cause of action
failed. Davis made no argument and cited to no evidence affirmatively demonstrating the
elements of his causes of action were supported by facts sufficient to sustain a favorable
judgment. Davis was required to make this showing as the opposing party to a special
motion to strike under section 425.16 after the moving party demonstrated the causes of
action at issue arose from protected activity. (Oasis West Realty, LLC v. Goldman,
supra, 51 Cal.4th at p. 820.)
       Davis tried to remedy this error by filing a motion for reconsideration, but the
court denied that motion and it has gone unchallenged on appeal. Davis attempts to make
his required substantive showing on appeal, but we do not consider arguments never
made to the trial court. (Ochoa v. Pacific Gas & Electric Co. (1998) 61 Cal.App.4th
1480, 1488, fn. 3 [“arguments not asserted below are [forfeit]ed and will not be
considered for the first time on appeal”].) In sum, Davis failed to carry his burden in the




                                              7
trial court. He cannot make up for that deficit on appeal. Thus, Davis has failed to
establish error.4
                                             II
    Davis Does Not Establish Error Regarding The Trial Court’s Attorney Fee Award
       Davis contends the attorney fee award against him should be reversed and attorney
fees awarded in his favor because the River Cats filed a frivolous special motion to strike.
To prove such a claim, Davis must show the special motion to strike was “frivolous [i.e.,
without merit] or . . . solely intended to cause unnecessary delay.” (§ 425.16, subd.
(c)(1); see Ketchum v. Moses (2001) 24 Cal.4th 1122, 1131, 1137.)
       Davis attempts to prove his contention by arguing the River Cats’s delay in
bringing the motion prejudiced him by allowing the River Cats to interrupt discovery and
rely on deposition testimony it acquired from a different lawsuit to which it was a party.
The problem with Davis’s argument, however, is that he has not challenged the trial
court’s timeliness determination, which it made on remand following the last appeal.
Rulings not challenged are presumed correct. (Christoff v. Union Pacific Railroad Co.
(2005) 134 Cal.App.4th 118, 125.) Even so, the River Cats’s delay in bringing the
motion, while it may have prejudiced Davis, does not show the River Cats brought the




4       The trial court found the River Cats could prevail upon the common interest
privilege under Civil Code section 47, subdivision (c) to defeat Davis’s defamation cause
of action, which Davis addressed in his opposition. Even if we were to consider the
merits of Davis’s appellate arguments challenging this finding, we cannot address them.
First, Davis asserts one argument never presented in the trial court -- that Krivacic
showed malice, thus defeating the asserted privilege, by humiliating him in public.
Second, Davis relies on completely different evidence from that presented to the trial
court to prove his assertion the River Cats showed malice by failing to investigate the
truth of the communication before posting it. Again, we will not consider these
arguments raised for the first time on appeal. (Ochoa v. Pacific Gas & Electric Co.,
supra, 61 Cal.App.4th at p. 1488, fn. 3.)

                                             8
motion for the purpose of delaying an inevitable judgment against it. Thus, Davis has not
established the delay was unnecessary.
       Davis also argues the motion was without merit, and the trial court would have
found so if it had considered the evidence submitted by the River Cats for the purpose of
proving Davis’s causes of action. As discussed, the trial court did not disregard evidence
cited by Davis, the trial court found Davis failed to meet his burden of citing to items of
evidence supporting the elements of his causes of action. Thus, the record does not
support Davis’s assertion the trial court ignored evidence favorable to him. Accordingly,
Davis has not demonstrated trial court error.
                                      DISPOSITION
       The judgment of dismissal and award of attorney fees are affirmed. Davis shall
pay the River Cats’s costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1)-(2).)



                                                    /s/
                                                    Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Renner, J.




                                                9